Citation Nr: 0117663	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  92-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for mesenchymoma due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The veteran testified before the undersigned member of the 
Board at a hearing held in Washington, DC, in April 1996.  A 
transcript of the hearing has been associated with the claims 
folder.

This matter was most recently remanded by the Board in March 
2000.  It was returned to the Board in May 2001.


REMAND

As discussed in previous remands, the veteran contends that 
the malignant mesenchymoma for which he was treated in 1970 
resulted from his exposure to ionizing radiation in service.  
He gives a history of being exposed to ionizing radiation 
twice during his active service.  Specifically, he maintains 
that he was exposed to ionizing radiation in 1952 while 
stationed at Fairchild Air Force Base and also while 
subsequently stationed in England at the Brize-Norton Royal 
Air Force Station.  The veteran asserts that he was in 
proximity to nuclear weapons while at the Fairchild facility, 
and that, on one occasion, he was also responsible for 
cleaning up the residuals of a B-36 bomber which had crashed 
at that base while carrying nuclear weapons.

Mesenchymoma is a radiogenic disease pursuant to 38 C.F.R. § 
3.311.  As explained in the April 1999 and March 2000 
remands, when a radiogenic disease first becomes manifest 
after service, and it is contended that the disease is the 
result of exposure to ionizing radiation in service, a 
radiation dose estimate will be obtained from VA's Under 
Secretary for Health for claims alleging radiation exposure 
on a basis other than atmospheric nuclear weapons test 
participation or participation in the occupation of Hiroshima 
or Nagasaki, Japan.  38 C.F.R. § 3.311 (2000).  The 
regulation does not provide any exception for undertaking 
this development.

In the March 2000 remand, the RO was directed to forward the 
veteran's claims folder to VA's Under Secretary for Health 
for preparation of a radiation dose estimate for the veteran, 
to include consideration of the veteran's claimed exposure at 
the Fairchild Air Force Base, in accordance with the 
requirements of 38 C.F.R. § 3.311 (a)(2)(iii).  This was not 
fully accomplished. 

The record shows that in May 2000, the RO forwarded the case 
to the Director of the Compensation and Pension Service, for 
the purpose of obtaining the required radiation dose estimate 
by the Under Secretary for Health.  Regrettably, the Director 
of the Compensation and Pension Service apparently 
misunderstood the request and responded by indicating that 
referral of the case to the Under Secretary for Health for an 
opinion concerning whether the veteran's mesenchymoma was 
related to service radiation exposure was not warranted 
because such an opinion had already been provided by the 
staff of the Under Secretary for Health in July 1998.  
Consequently, the radiation dose estimate required under 
38 C.F.R. § 3.311 still has not been provided.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the U.S. Court of Appeals for Veterans Claims.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet.App. 268 (1998).  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The RO should forward the claims 
folder to VA's Under Secretary for Health 
for preparation of a radiation dose 
estimate for the veteran, to include 
consideration of the veteran's claimed 
exposure at the Fairchild Air Force Base, 
in accordance with the requirements of 38 
C.F.R. § 3.311 (a)(2)(iii) (2000).

2.  Then, the RO should determine whether 
the veteran was exposed to radiation 
during service, and, if so, should 
undertake any other development required 
under 38 C.F.R. § 3.311, to include 
review by the Director of the 
Compensation and Pension Service.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue of 
service connection for mesenchymoma on a 
radiation basis.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


